Citation Nr: 1638263	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  05-28 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus prior to February 27, 2009.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus from February 27, 2009.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 10, 2009.

4.  Entitlement to a disability rating in excess of 70 percent for PTSD from December 10, 2009.

5.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  He served in Vietnam and received the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) from January 2005, June 2006, and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded these issues in September 2011 for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain updated VA treatment records, schedule the Veteran for VA examinations, and then re-adjudicate the claims.  The AOJ obtained the identified VA records and scheduled the Veteran for VA examinations, which were conducted in November 2011.  The AOJ then provided the Veteran with supplemental statements of the case, most recently in June 2015, in which his claims were re-adjudicated.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition to the issues identified above, the Veteran has also perfected an appeal of the issue of entitlement to an initial compensable disability rating for hypertension.  That claim has been certified to the Board, but remains at the Waco RO pending scheduling of a hearing the Veteran has requested before a Veterans Law Judge.  The Veteran is also seeking increased ratings for service-connected diabetic peripheral neuropathy of the bilateral upper and lower extremities.  Although he has also perfected his appeal as to these issues, those claims also remain with the RO pending the scheduling of his requested hearing before a Veterans Law Judge.  Thus, these issues are not ripe for the Board's adjudication and will not be discussed further herein.

In July 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  Prior to February 27, 2009, the Veteran's diabetes mellitus required following a restricted diet, but did not require oral hypoglycemic agents, insulin, or regulation of activities.

2.  Since February 27, 2009, the Veteran's diabetes mellitus has required oral hypoglycemic agents and a restricted diet, but does not require insulin or regulation of activities.

3.  Prior to December 10, 2009, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as shown by intrusive thoughts and memories, panic attacks, depression, nightmares, irritability, anger, and social isolation.

4.  Since December 10, 2009, the Veteran's PTSD has not been manifested by total occupational and social impairment.

5.  The Veteran's service-connected disabilities do not combine to render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the rating period prior to February 27, 2009, the criteria for an initial 10 percent disability rating for diabetes mellitus were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7913 (2015).

2.  For the rating period since February 27, 2009, the criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7913 (2015).

3.  For the rating period prior to December 10, 2009, the criteria for a 70 percent disability rating for PTSD were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  For the rating period since December 10, 2009, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.126, 4.130, Diagnostic Code 9411 (2015).

5.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable decision.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in July 2004, January 2006, and April 2007.  See id.  The letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  The April 2007 letter, along with a separate letter sent to the Veteran in March 2006, also notified him what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's lay statements, as well as records of post-service treatment from VA treatment providers.  The evidence of record also contains report of examinations that were requested by VA and performed in December 2004, October 2005, May 2006, June 2007, July 2007, and November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are collectively adequate, as they are predicated on full physical and psychiatric examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations and opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4). 

Additionally, the Veteran and his representative have both submitted written argument.  As to the issues decided herein, in July 2010 the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned Veterans Law Judge. The record reflects that at this hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the Veteran's claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims that need to be obtained. For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues decided herein.

II.  Increased Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

A.  Diabetes Mellitus

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which provides a 10 percent rating when manageable by restricted diet only.  A 20 percent rating is warranted when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2015).  

Here, VA treatment records, including the report of a July 2007 VA examination, reflect that prior to February 27, 2009, the Veteran's diabetes was managed by restricted diet alone.  Thus, the Board finds, first, that an initial rating in excess of 10 percent for diabetes was not warranted prior to February 27, 2009.  

Beginning February 27, 2009, however, the Veteran was prescribed oral hypoglycemic medications to manage his diabetes mellitus.  He has continued to take oral hypoglycemic agents and restrict his diet to manage his diabetes since that date.  However, in order for the Veteran to obtain a rating in excess of 20 percent, he must show that along with a restricted diet, his diabetes requires insulin and regulation of activities.  With respect to whether the Veteran's diabetes requires insulin, VA treatment records from 2011 through 2015 document that he is not taking insulin to control his diabetes, although he has been prescribed various oral hypoglycemic agents to manage the disability.  At the July 2010 hearing, the Veteran confirmed that he was not on insulin.  Similarly, the November 2011 VA examiner noted that the Veteran's diabetes was controlled with restricted diet and oral medications only.  Therefore, the evidence of record does not show that the Veteran's diabetes has required insulin at any point during the appeal period.

Moreover, the evidence does not show that the Veteran is required to regulate his activities.  The Court has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.

At the July 2010 hearing, the Veteran reported that his physician has not recommended that he restrict his activities, although he stated that he had to "restrict [his] activities on [his] own" due to lack of energy caused by his diabetes.  Board Hearing Tr. at 6.  Similarly, February 2009 through May 2015 records from the Veteran's VA diabetic treatment providers do not reflect that any physician has restricted the Veteran's activities.  On November 2011 VA examination, the examiner reported that the Veteran did not require regulation of activities as part of the medical management of diabetes.  Thus, the record does not contain any competent evidence indicating that the Veteran's diabetes requires regulation of his activities.  Therefore, a preponderance of the evidence is against a finding that the Veteran's diabetes requires insulin or regulation of activities, and the criteria for a higher 40 percent rating are not met.  See Camacho, 21 Vet. App. at 366 (finding that "all criteria must be met to establish entitlement to a 40% rating").

The Veteran has alleged that he is entitled to a higher rating for diabetes because the disease has caused fatigue, increased urination, and itching.  On November 2011 VA examination, the examiner noted that the Veteran did not have diabetic nephropathy, renal dysfunction caused by diabetes, or diabetic retinopathy.  No skin disorder related to diabetes was diagnosed at that examination or at any other point during the appeal period.  Further, the Veteran has been separately service connected for diabetic peripheral neuropathy of the upper and lower extremities bilaterally; his appeals as to the ratings assigned for those disabilities are ongoing and not yet ripe for the Board's adjudication.  Thus, the Board will not further discuss these disabilities in conjunction with this increased rating claim.  The record, including the Veteran's statements, does not reflect that he has any other compensable complications.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2015).

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  As noted above, the Veteran's rating for diabetes mellitus is currently staged, with an initial 10 percent rating assigned prior to February 27, 2009, and a 20 percent rating assigned thereafter.  Otherwise, the Board finds that symptoms of the Veteran's diabetes have not undergone any significant increase or decrease so as to warrant a rating in excess of 10 percent prior to February 27, 2009, or in excess of 20 percent at any time thereafter.  Accordingly, further staged ratings are not warranted.

B.  PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

For the period prior to December 10, 2009, Veteran's PTSD was evaluated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The next highest rating of 70 percent is assigned for PTSD under Diagnostic Code 9411 where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

After reviewing the medical and lay evidence of record, the Board finds that the Veteran's PTSD symptoms are congruent with the criteria for a 70 percent rating outlined above, for the entire rating period on appeal (to include the period prior to December 10, 2009).  The record reflects that at treatment visits with his VA mental health providers from 2004 to 2015, the Veteran has consistently reported symptoms of social isolation, poor concentration, flashbacks and nightmares, panic attacks, depressed moods, and irritability, although he has stated that he continues to function well at his job.  On VA examination in October 2005, the Veteran stated that he had no friends and only rare contact with his adult son, as well as with most of his siblings except one sister with whom he was close.  He reported experiencing nightmares and survival guilt.  Similarly, at a May 2006 VA examination, the Veteran reported experiencing nightmares twice per week, as well as ongoing anxiety, panic attacks, anger, and paranoia.  He stated that his sister helped him with his finances and "supervision of his hygiene" since his recent release from incarceration.  At that time he reported frequent homicidal ideation when he got angry but reported no intent or plan.  At a subsequent VA examination conducted in June 2007, the Veteran reported feeling paranoid and stated that he had difficulty with relationships, due to his irritability and isolation.  He stated at that time that he was working full-time and self-sufficient, although he was close to his sister and depended on her for support.  The VA examiner found him to have "severe dysfunction" in his social relationships but did not find him to be totally occupationally and socially impaired.  

Given the extent of the Veteran's intrusive thoughts and memories, panic attacks, depression, nightmares, irritability, anger, and social isolation, the criteria for a 70 percent disability rating for PTSD have been satisfied for the period prior to December 10, 2009.

The Veteran's PTSD symptoms do not, however, warrant the assignment of an even higher 100 percent rating, for either rating period on appeal.  A 100 percent rating is assigned for PTSD under Diagnostic Code 9411 where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Although the Veteran's PTSD is productive of occupational and social impairment, such impairment is not total as required for a 100 percent rating.  The record reflects the Veteran underwent compensated work therapy in 2004 and was recommended for full-time employment upon his completion of that program in 2005; he was subsequently hired and has been able to sustain steady employment with the same employer for more than ten years and continues to hold full-time employment.  While he has limited social outlets, the Veteran still goes to church and has a close relationship with his sister.  See, e.g., June 2007 VA examination report; October 2014 VA medical treatment record.  There is no indication that the Veteran suffers from gross impairment in thought processes or communication; rather, his treatment providers have consistently observed him to be oriented in all spheres, with goal-directed thought processes.  There have been no reports of record of any disorientation or severe memory loss.  Here, although a VA psychiatrist submitted a letter in August 2008 finding the Veteran to be "100% disabled" and "barely able to keep a job," the Board finds this statement to be of less probative value given that the Veteran has in fact managed to maintain his full-time employment for nearly a decade and has continued a close relationship with his sister, despite ongoing difficulty with occupational and social functioning.  Thus, the Board finds that the evidence when taken as a whole supports a finding that the Veteran's PTSD symptomatology has been of such severity to warrant a 70 percent, but not a 100 percent, disability rating for the entirety of the appeal period. 

The Veteran's Global Assessment of Functioning (GAF) scores have ranged from 39 (at June 2007 VA examination) to 55 (at November 2011 VA examination and multiple VA mental health treatment visits thereafter). GAF scores in this range are consistent with mild to major impairment in social and occupational functioning and are reflective of social and occupational impairment most congruent with a 70 percent rating.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders 46-47 (4th ed. 1994).

In short, although the Veteran's PTSD is productive of occupational and social impairment consistent with a 70 percent rating, the criteria for a 100 percent rating has not been shown for either rating period on appeal.

The Board has considered whether staged ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The Board finds that the Veteran's PSTD symptoms have been consistent with a 70 percent rating for the entire relevant time period here on appeal.  The Veteran's key PTSD symptoms-particularly his intrusive thoughts and memories, panic attacks, depression, nightmares, irritability, anger, and social isolation-have been longstanding in nature, and the record does not indicate any significant increase or decrease in such symptoms at any point during the appeal period.  Moreover, as explained above, symptoms warranting a 100 percent rating have not been shown.  Accordingly, staged ratings are not warranted, and the 70 percent rating the Board has assigned is appropriate for the entire period here on appeal.

C.  Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2015).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Veteran's diabetes is managed by an oral hypoglycemic agent and a restricted diet, and his PTSD symptoms primarily involve intrusive thoughts and memories, panic attacks, depression, nightmares, irritability, anger, and social isolation. Such impairments are specifically contemplated by the rating criteria, and each disability has been evaluated on that basis.  Hence, the rating criteria reasonably describe the Veteran's diabetes mellitus and PTSD disabilities.  In short, there is no indication in the record that the average industrial impairment from the Veteran's diabetes or PTSD would be in excess of that contemplated by the assigned ratings; the Veteran's disability picture is not shown to be exceptional or unusual in either instance.  Therefore, referral for assignment of an extraschedular evaluation for either disability in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In summary, the Board has considered the benefit-of-the-doubt rule.  However, a preponderance of the evidence is against the Veteran's claim for an initial rating higher than 10 percent prior to February 27, 2009, or higher than a 20 percent rating thereafter, for diabetes mellitus.  The Board further finds that a 70 percent disability rating, but no higher, is warranted for the Veteran's PTSD for the entirety of the appeal period.  To that extent, the appeal for an increased rating for PTSD is granted for the period prior to December 10, 2009.  However, the Board otherwise finds that the benefit-of-the-doubt rule is not for application, and the benefits sought on appeal are otherwise denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2015).  

IV.  Entitlement to a TDIU

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  As a result of the Board's decision to increase the Veteran's rating for PTSD to 70 percent throughout the appeal period, he meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  While the Veteran is currently service connected for peripheral neuropathy of the upper and lower extremities, erectile dysfunction, hypertension, diabetes mellitus, and PTSD, only his PTSD and diabetes mellitus have been raised as affecting his work.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Based upon a review of the record, the Board finds that the Veteran's service-connected PTSD and diabetes mellitus do not combine to render him unable to secure or follow substantially gainful employment.

Here, when he filed his claim for a TDIU, the Veteran had recently been released from incarceration and was unemployed.  However, the record reflects that he enrolled in compensated work therapy with VA treatment providers and as early as July 2005 was "highly recommended" for full-time work, as he was noted to show "an ability to perform well in a working environment."  The Veteran subsequently obtained full-time employment in 2006 and has been working at the same job since that time.  He has repeatedly stated, including both to the undersigned at the July 2010 hearing and at multiple VA mental health treatment visits, that he continues to work full-time and that he does not miss many days due to his PTSD or diabetes mellitus.  He has reported only one verbal warning from a supervisor during the entire duration of his employment.  See November 2011 VA examination.  

On multiple occasions throughout the appeal period, the Veteran has reported to both VA treatment providers and adjudicators that he continues to work full-time and has maintained the same job for nearly a decade, after successfully completing compensated work therapy and being recommended for placement in full-time work.  Despite the August 2008 statement from the Veteran's treating VA psychologist that he is "barely able to keep a job" and is "100% disabled," the Board finds that the Veteran has, to the contrary, been quite successful in maintaining full-time gainful employment throughout the appeal period.  The evidence, when considered as a whole, weighs against a finding that the Veteran's diabetes mellitus or PTSD renders him unable to secure or follow substantially gainful employment.  The Veteran's high disability rating for PTSD in itself is a reflection that he has occupational impairment, including difficulties in adapting to stressful circumstances in a work-like setting.  However, as noted above, the Veteran has continued to be gainfully employed in the same full-time position throughout the appeal period.  Thus, entitlement to TDIU is not appropriate in this case, and the claim is denied.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).












	(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus prior to February 27, 2009, is denied.

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus from February 27, 2009, is denied.

Entitlement to a disability rating of 70 percent for PTSD prior to December 10, 2009, is granted.

Entitlement to a disability rating in excess of 70 percent for PTSD from December 10, 2009, is denied.

Entitlement to TDIU is denied.



______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


